Clinch, J.
The plaintiff seeks to recover on an express employment and on a written agreement to pay. The action *656was for a broker’s commission on a sale of real estate. The defendant states in his moving affidavit that he had employed one Miller to make the sale; that a demand has been made against him for the sum of $550, and that the claim and demand made by the said Miller “ is the same claim anti demand made by the plaintiff.” In this latter statement he is clearly wrong. Each claim is based upon a distinct contract alleged to have been made between the claimant and the defendant.
This is not a proper case for an interpleader. McCreery v. Inge, 49 App. Div. 133; Cohen v. Cohen, 35 Misc. Rep. 206.
The order should be affirmed, with ten dollars costs and disbursements.
Gildebsleeve and Davis, JJ., concur.
Order affirmed, with costs and disbursements.